Citation Nr: 1631081	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating due to individual unemployabilty (TDIU) for compensation purposes.

REPRESENTATION

Appellant represented by:     The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In his March 2011 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for June 2013, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d).

In an August 2012 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, the American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked the power of attorney, but the American Legion refused to act as the Veteran's representative in this matter.  In a May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As the Veteran has not appointed a new representative, and the American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative. 

In June 2014, the Board remanded this case for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for obstructive sleep apnea (rated as 50 percent disabling); anxiety and depression (rated as 30 percent disabling from January 2009 and 50 percent disabling from May 2009); degenerative disc disease of the cervical spine (rated as 10 percent disabling from January 2009 and 20 percent disabling from May 2009); right hand tendonitis (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); surgical scar of the left anterior neck (rated as 10 percent disabling); status post bunionectomy (rated as 10 percent disabling); right forehead condition (rated as 10 percent disabling); and blepharitis rated as 10 percent disabling).  His combined rating is 80 percent disabling from January 2009 and 90 percent disabling from May 2009.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran is precluded by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities-particularly his cervical spine condition and anxiety and depression-render him unable to secure or follow a substantially gainful occupation.  For the reasons that follow, the Board finds that a TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is in receipt of service connection for obstructive sleep apnea (rated as 50 percent disabling); anxiety and depression (rated as 30 percent disabling from January 2009 and 50 percent disabling from May 2009); degenerative disc disease of the cervical spine (rated as 10 percent disabling from January 2009 and 20 percent disabling from May 2009); right hand tendonitis (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); surgical scar of the left anterior neck (rated as 10 percent disabling); status post bunionectomy (rated as 10 percent disabling); right forehead condition (rated as 10 percent disabling); and blepharitis rated as 10 percent disabling).  His combined rating is 80 percent disabling from January 2009 and 90 percent disabling from May 2009.

The record demonstrates that the Veteran has an associate's degree in computer science, deemed by a vocational counselor at the VA as out-of-date and unlikely to lead to employment.  In various statements submitted to the VA, the Veteran averred that he was unable to find employment due to the constant and chronic pain he experienced from his cervical spine condition, and due to his decreased efficacy and inability to communicate well with customers or colleagues as a result of his psychological condition.  At this date, the Veteran is unemployed and has been for the majority of the period following the end of his service in 2008.  The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moore v. Derwinski, 1 Vet. App. 83 (1991) (the unemployability question must be looked at in a practical manner, and the thrust of the inquiry is whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved).

Nevertheless, the Veteran's occupational background, medical history, lay testimony, and the reports from VA examinations demonstrate that he is unemployable.  In 2012, for example, the Veteran found employment as a forklift operator, but was terminated in approximately six months due to his inability to perform the essential functions of the job, given his medical conditions and chronic pain.  In March 2012, a C&P examiner determined the Veteran suffered from occupational impairment with reduced reliability and productivity, as he struggled to follow through with commitments; stayed in bed one day a week; maintained no interest in activities; suffered from poor concentration and attention; enjoyed slow mental processing and an inability to follow the conversations of other individuals.

In September 2012, a VA occupational counselor determined the Veteran had last worked at Menards but had been terminated due to medical reasons.  She found the Veteran's associate degree out-of-date, and determined that the Veteran's chronic pain-stemming from his degenerative arthritis of the spine-limited him to sedentary or light-duty jobs that would accommodate his frequent appointments for medical care and supplied him with abundant sick leave.  The Veteran's mental condition caused him to withdraw from society, and rendered him more umemployable.  Lastly, she determined the Veteran suffered from a serious employment handicap due to his lack of education, training, and transferable skills. 

In March 2013, a Compensation and Pension (C&P) examiner determined the Veteran was capable of continuous walking or standing for no more than thirty to sixty minutes; was to avoid frequent or continuous neck rotation, flexion and extension, and to avoid all stairs.  The examiner opined the Veteran was capable of working in the field of computer science, but unable to work as a forklift operator.  

In sum, the Board concurs with the findings of VA medical professionals in determining, based on these facts and the Veteran's background, that the Veteran is unable to secure or follow a substantially gainful occupation.  The Veteran's chronic pain and restrictions on his neck movement prevent him from completing manual labor, and his education and depression/anxiety prevent him from completing sedentary, office-based employment.  The weight of the evidence clearly demonstrates that his service-connected disabilities preclude him from realistically obtaining and maintaining any form of gainful employment.  Consequently, a TDIU will be granted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


